Case 1:19-cv-01804-CFC-CJB Document 35 Filed 02/21/20 Page 1 of 30 PageID #: 553




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

  CAREDX, INC.

                     Plaintiff,
              v.

  EUROFINS VIRACOR, INC.,                 C.A. No. 19-cv-1804-CFC-CJB

                     Defendant,
  and

  THE BOARD OF TRUSTEES OF THE
  LELAND STANFORD JUNIOR
  UNIVERSITY,

                     Nominal Defendant.


                   [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 1:19-cv-01804-CFC-CJB Document 35 Filed 02/21/20 Page 2 of 30 PageID #: 554




 I. PURPOSES AND LIMITATIONS

           Plaintiff CareDx, Inc. (“CareDx”) and Defendant Eurofins Viracor, Inc. (“Viracor”)

 (collectively, “the Parties”) assert that they may possess confidential information in the form of

 trade secrets or other confidential business, personal and/or technical information related to the

 subject matter of this Litigation, as well as information that constitutes “protected health

 information” under the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”).

 The Parties recognize that it may be necessary to disclose certain of the asserted confidential

 information during the course of this Litigation. In addition, the Parties contemplate that non-

 parties may produce confidential information. Pursuant to Rule 26(c) of the Federal Rules of

 Civil Procedure, the Parties, by and through their respective undersigned counsel, hereby stipulate

 and agree to the request for, and entry of, the following Stipulated Protective Order (hereinafter,

 “Order”).

           The Parties acknowledge that this Order does not confer blanket protections on all

 disclosures or responses to discovery and that the protection it affords from public disclosure and

 use extends only to the limited information or items that are entitled to confidential treatment under

 applicable legal principles. The Parties further acknowledge, as set forth in Section 16.3, below,

 that this Order does not entitle them to file confidential information under seal in any manner other

 than that mandated by Local Rule of Practice and Procedure 5.1.3.

 II.       DEFINITIONS

       2.1.      Challenging Party: The term “Challenging Party” shall mean a Party or Non-Party

 that challenges the designation of information or items under this Order.

       2.2.      Confidential Information: The term “Confidential Information” shall mean

 information or material that a designating party believes, in good faith, embodies, contains,

 reflects, or refers to confidential information or material that is used by the Designating Party in,

 or pertaining to, its business, which information or material is not generally or publicly known and

 which the designating party would normally not reveal to third parties, including but not limited



                                                   1
Case 1:19-cv-01804-CFC-CJB Document 35 Filed 02/21/20 Page 3 of 30 PageID #: 555




 to confidential research, development, commercial, proprietary, technical, business, financial,

 sensitive or private information or material.

    2.3.        Counsel (without qualifier): The term “Counsel” shall mean Outside Counsel of

 Record and House Counsel (as well as their support staff).

    2.4.        Designating Party: The term “Designating Party” shall mean a Party or Non-Party

 that designates information or items that it produces in disclosures or in response to discovery as

 “OUTSIDE       ATTORNEYS’         EYES     ONLY        INFORMATION”         or   “CONFIDENTIAL

 INFORMATION.”

    2.5.        Discovery Material: The term “Discovery Material” shall mean any document,

 material, item, testimony, information, or thing filed with or presented to the Court or produced,

 disclosed, served, or generated in connection with the discovery process or Federal Rule 26(a)

 disclosures in this Litigation, including without limitation, for example, initial disclosures;

 exhibits; answers to interrogatories; responses to requests for admissions; responses to requests for

 production; expert reports; subpoenas; declarations; affidavits; and deposition testimony or

 transcripts; and all copies, extracts, summaries, compilations, presentation by parties or counsel to

 or in court, designations, and portions thereof.

    2.6.        House Counsel: The term “House Counsel” shall mean attorneys who are
 employees of a party to this Litigation. House Counsel does not include Outside Counsel of

 Record or any other outside counsel.

    2.7.        Litigation: The term “Litigation” shall mean the above-captioned case, No. 19-

 cv-1804-CFC-CJB, in the United States District Court for the District of Delaware, including any

 appeals therefrom.

    2.8.        Non-Party: The term “Non-Party” shall mean any natural person, partnership,

 corporation, association, or other legal entity not named as a Party in this Litigation.

    2.9.        Outside Attorneys’ Eyes Only Information: The term “OUTSIDE ATTORNEYS’

 EYES ONLY INFORMATION” shall mean “confidential information” (i) of a commercially

 sensitive nature such as a trade secret that a designating party determines, in good faith, is likely


                                                    2
Case 1:19-cv-01804-CFC-CJB Document 35 Filed 02/21/20 Page 4 of 30 PageID #: 556




 to cause significant competitive harm to its existing or prospective commercial relationships if

 disclosed to third parties or select employees or agents of the Receiving Party, including, but not

 limited to, unpublished pending domestic or foreign patent applications; non-public financial,

 marketing, strategic, organizational, operational or competitive information; and highly sensitive

 technical information relating to the design, development, research, testing and production of

 products, or (ii) that a designating party believes, in good faith, embodies, contains, or reflects

 “protected health information” under HIPAA; for purposes of this Order, “protected health

 information” comprises the identifiers set forth in 45 C.F.R. § 164.514(b)(2)(i).

   2.10.         Outside Counsel of Record: The term “Outside Counsel of Record” shall mean

 attorneys who are not employees of a Party to this Litigation but are retained to represent or advise

 a Party to this Litigation and have appeared in this Litigation on behalf of that Party or are affiliated

 with a law firm which has appeared on behalf of that Party.

   2.11.         Party: The term “Party” shall mean any party to this Litigation, including all of

 its officers, directors, employees, consultants, retained experts, and Outside Counsel of Record

 (and their support staff).

   2.12.         Producing Party:      The term “Producing Party” shall mean any Party to this

 Litigation or any third party, including its counsel, retained experts, directors, officers, employees,
 or agents, who produces any Discovery Material during discovery in connection with this

 Litigation.

   2.13.         Professional Vendors. The term “Professional Vendors” shall mean persons or

 entities that provide litigation support services (e.g., photocopying, videotaping, translating,

 preparing exhibits or demonstrations, and organizing, storing, or retrieving data in any form or

 medium) and their employees and subcontractors.

   2.14.         Protected Material: The term “Protected Material” shall mean and refer to all

 information and material subject to this Order that constitutes or contains a trade secret or other

 confidential research, development, or commercial information, including but not limited to non-

 public technical, business, or financial information, marketing plans, customer lists, vendor lists


                                                    3
Case 1:19-cv-01804-CFC-CJB Document 35 Filed 02/21/20 Page 5 of 30 PageID #: 557




 and proposals, pricing and cost data, business plans, user information, and all information,

 documents, and things referring or relating to the foregoing, including copies, abstracts, and

 summaries of the same. “Protected Material” includes “CONFIDENTIAL INFORMATION”

 and “OUTSIDE ATTORNEYS’ EYES ONLY INFORMATION” as those terms are defined

 above. The scope of this Order shall be understood to encompass not only Protected Material

 which is expressly designated as “OUTSIDE ATTORNEYS’ EYES ONLY INFORMATION” or

 “CONFIDENTIAL INFORMATION,” but also any information copied therefrom, and all copies,

 excerpts, and summaries thereof, as well as testimony and oral conversations which reveal that

 information.

   2.15.          Receiving Party:    The term “Receiving Party” shall mean any Party to this

 Litigation that receives Discovery Material from a Producing Party.

 III.   SCOPE

        The protections conferred by this Order cover not only Protected Material (as defined

 above), but also (i) any information copied or extracted from Protected Material; (ii) all copies,

 excerpts, summaries, or compilations of Protected Material; and (iii) any testimony, conversations,

 or presentations by Parties or their Counsel that might reveal Protected Material. However, the

 protections conferred by this Order do not cover the following information: (i) any information
 that is in the public domain at the time of disclosure to a Receiving Party or becomes part of the

 public domain after its disclosure to a Receiving Party as a result of publication not involving a

 violation of this Order, including becoming part of the public record through trial or otherwise;

 and (ii) any information known to the Receiving Party prior to the disclosure or obtained by the

 Receiving Party after the disclosure from a source who obtained the information lawfully and

 under no obligation of confidentiality to the Designating Party. Any use of Protected Material at

 trial shall be governed by a separate agreement or order.

           Notwithstanding Fed. R. Civ. P. 26(b)(4)(C)(i), (ii) and (iii), the Parties agree that the

 following materials will be excluded from discovery in this case: expert witnesses’ notes, draft

 reports, and communications with counsel, with the exception that discovery shall be permitted


                                                   4
Case 1:19-cv-01804-CFC-CJB Document 35 Filed 02/21/20 Page 6 of 30 PageID #: 558




 into the source and nature of the facts or data on which an expert relies in forming an opinion.

 IV.          DURATION

              Even after final disposition of this litigation, the confidentiality obligations imposed by this

 Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

 otherwise directs. Final disposition shall be deemed to be the later of (i) dismissal of all claims

 and defenses in this action, with or without prejudice; and (ii) final judgment herein after the

 completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,

 including the time limits for filing any motions or applications for extension of time pursuant to

 applicable law.

 V.        DESIGNATING PROTECTED MATERIAL

       5.1.          Exercise of Restraint and Care in Designating Material for Protection. Each Party

 or Non-Party that designates information or items for protection under this Order must take care

 to limit any such designation to specific material that qualifies under the appropriate standards.

 To the extent it is practical to do so, the Designating Party must designate for protection only those

 parts of material, documents, items, or oral or written communications that qualify – so that other

 portions of the material, documents, items, or communications for which protection is not

 warranted are not swept unjustifiably within the ambit of this Order.

                     Mass, indiscriminate, or routinized designations are prohibited. Designations that

 are shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

 unnecessarily encumber or retard the case development process or to impose unnecessary expenses

 and burdens on other parties) may expose the Designating Party to sanctions.

       5.2.          Manner and Timing of Designations. Except as otherwise provided in this Order

 (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise stipulated or ordered,

 Discovery Material that qualifies for protection under this Order must be clearly so designated

 before the material is disclosed or produced.

              Designation in conformity with this Order requires:




                                                         5
Case 1:19-cv-01804-CFC-CJB Document 35 Filed 02/21/20 Page 7 of 30 PageID #: 559




                  (a) for information in documentary form (e.g., paper or electronic documents, but

 excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

 affix   the     legend     “OUTSIDE      ATTORNEYS’        EYES      ONLY      INFORMATION”          or

 “CONFIDENTIAL INFORMATION” to each page that contains protected material.

         A Party or Non-Party that makes original documents or materials available for inspection

 need not designate them for protection until after the inspecting Party has indicated which material

 it would like copied and produced. During the inspection and before the designation, all of the

 material made available for inspection shall be deemed “OUTSIDE ATTORNEYS’ EYES ONLY

 INFORMATION.” After the inspecting Party has identified the documents it wants copied and

 produced, the Producing Party must determine which documents, or portions thereof, qualify for

 protection under this Order. Then, before producing the specified documents, the Producing Party

 must    affix    the     appropriate   legend   “OUTSIDE      ATTORNEYS’         EYES     ONLY”      or

 “CONFIDENTIAL INFORMATION” to each page that contains Protected Material.

                  (b) for testimony given in a deposition or in other pretrial or trial proceedings, that

 the Designating Party identify on the record, before the close of the deposition, hearing, or other

 proceeding, all protected testimony and specify the level of protection being asserted. When it is

 impractical to identify separately each portion of testimony that is entitled to protection and it
 appears that substantial portions of the testimony may qualify for protection, the entire transcript

 will be treated as “OUTSIDE ATTORNEYS’ EYES ONLY INFORMATION” and the

 Designating Party has up to thirty (30) days from the final transcript to identify the specific portions

 of the testimony as to which protection is sought and to specify the level of protection being

 asserted. Only those portions of the testimony that are appropriately designated for protection

 within the thirty (30) days shall be covered by the provisions of this Order. Alternatively, a

 Designating Party may specify, at the deposition or up to thirty (30) days afterwards if that period

 is properly invoked, that the entire transcript shall be treated as “OUTSIDE ATTORNEYS’ EYES

 ONLY INFORMATION” or “CONFIDENTIAL INFORMATION.”




                                                    6
Case 1:19-cv-01804-CFC-CJB Document 35 Filed 02/21/20 Page 8 of 30 PageID #: 560




        Parties shall give the other parties notice if they reasonably expect a deposition, hearing or

 other proceeding to include Protected Material so that the other parties can ensure that only

 authorized individuals who have signed the “Acknowledgment of Protective Order”, in the form

 attached as EXHIBIT A, are present at those proceedings. The use of a document as an exhibit

 at a deposition shall not in any way affect its designation as “OUTSIDE ATTORNEYS’ EYES

 ONLY INFORMATION” or “CONFIDENTIAL INFORMATION.”

        Transcripts containing Protected Material shall have an obvious legend on the title page

 that the transcript contains Protected Material, and the title page shall be followed by a list of all

 pages (including line numbers as appropriate) that have been designated as Protected Material and

 the level of protection being asserted by the Designating Party. The Designating Party shall

 inform the court reporter of these requirements. Any transcript that is prepared before the

 expiration of a thirty (30) day period for designation shall be treated during that period as if it had

 been designated “OUTSIDE ATTORNEYS’ EYES ONLY INFORMATION” in its entirety

 unless otherwise agreed. After the expiration of that period, the transcript shall be treated only as

 actually designated.

                (c) for information produced in some form other than documentary and for any

 other tangible items, that the Producing Party affix in a prominent place on the exterior of the
 container or containers in which the information or item is stored the legend “OUTSIDE

 ATTORNEYS’ EYES ONLY INFORMATION” or “CONFIDENTIAL INFORMATION.”

                (d) If a party opts to produce documents containing CONFIDENTIAL

 INFORMATION or HIGHLY CONFIDENTIAL INFORMATION in hard copy, then any

 complete hard copy production sets shall be maintained at the offices of outside counsel only. To

 be clear, although any individual documents produced containing HIGHLY CONFIDENTIAL

 INFORMATION should be maintained at the offices of outside counsel only, nothing in this

 Protective   Order     requires   that   individual    documents     containing    CONFIDENTIAL

 INFORMATION be maintained at the offices of outside counsel. Notwithstanding the foregoing,




                                                   7
Case 1:19-cv-01804-CFC-CJB Document 35 Filed 02/21/20 Page 9 of 30 PageID #: 561




 such hard copy documents (or copies thereof) may be used or disclosed only as permitted by ¶ 7,

 below.

                  (e) It is understood that counsel for a party may give advice and opinions to his or her

 client based on his or her evaluation of designated CONFIDENTIAL INFORMATION or HIGHLY

 CONFIDENTIAL INFORMATION received by counsel, provided that such rendering of advice and

 opinions shall not reveal the content of such information, other than in summary form, except by prior

 written agreement with counsel for the Producing Party.

                  (f) The parties agree to meet and confer in good faith prior to trial to establish

 procedures concerning the use of CONFIDENTIAL INFORMATION or HIGHLY CONFIDENTIAL

 INFORMATION at trial. Nothing in this Protective Order shall preclude any party from moving the

 Court to seal the courtroom, trial exhibits, or the trial transcript in order to preserve the confidential

 nature of any CONFIDENTIAL INFORMATION or HIGHLY CONFIDENTIAL INFORMATION

 used at trial.

     5.3.         Additional Categories. The Parties may agree to add additional categories of

 Protected Material (in addition to “OUTSIDE ATTORNEYS’ EYES ONLY INFORMATION” or

 “CONFIDENTIAL INFORMATION”) from time to time as may be necessary or appropriate. If

 the Parties cannot resolve the issue of whether this order should be amended, the parties may utilize

 procedures set forth in Section 8(g) of the Scheduling Order (D.I. 25) to resolve the matter.

 Disclosure of the Protected Material, however, shall still be made, but with the highest level of

 confidentiality available under this Order, pending resolution of the objection by Parties or the

 Court, as the case may be.

     5.4.         Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 designate qualified information or items, or an inadvertent failure to designate materials correctly

 does not, standing alone, waive the Designating Party’s right to secure protection under this Order

 for such material. Upon timely correction of a designation, the Receiving Party must make

 reasonable efforts to assure that the material is treated in accordance with the provisions of this

 Order. All copies of the mis-designated documents shall be promptly destroyed or returned to the


                                                     8
Case 1:19-cv-01804-CFC-CJB Document 35 Filed 02/21/20 Page 10 of 30 PageID #: 562




  Producing Party, and any memoranda or work product derived therefrom shall thereafter be treated as

  containing the specified corrected designation. .

  VI.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

        6.1.     Timing of Challenges. Any Party may challenge the other party’s designation of

  confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

  designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

  burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

  challenge a confidentiality designation by electing not to mount a challenge promptly after the

  original designation is disclosed.

        6.2.     Meet and Confer. The Challenging Party shall initiate the dispute resolution
  process by providing written notice of each designation it is challenging (as detailed in Section 7

  below) and describing the basis for the challenge. To avoid ambiguity as to whether a challenge

  has been made, the written notice must recite that the challenge to the designation is being made

  in accordance with this specific paragraph of this Order. The parties shall attempt to resolve each

  challenge in good faith and must begin the process by conferring directly (in voice-to-voice

  dialogue; other forms of communication are not sufficient) within seven (7) days of the date of

  service of notice. In conferring, the Challenging Party must explain the basis for its belief that

  the confidentiality designation was not proper and must give the Designating Party an opportunity

  to review the designated material to reconsider the circumstances, and, if no change in designation

  is offered, to explain the basis for the chosen designation. A Challenging Party may proceed to

  the next stage of the challenge process only if it has engaged in this meet and confer process first

  or if it establishes that the Designating Party is unwilling to participate in the meet and confer

  process in a timely manner.

        6.3.     Judicial Intervention. If the Parties cannot resolve a designation challenge without

  court intervention, the Party seeking judicial intervention shall utilize the procedures set forth in

  Section 8(g) of the Scheduling Order (D.I. 25). All parties shall continue to afford the material in




                                                      9
Case 1:19-cv-01804-CFC-CJB Document 35 Filed 02/21/20 Page 11 of 30 PageID #: 563




  question the level of protection to which it is entitled under the Producing Party’s designation until

  the court rules on the challenge.

  VII.             ACCESS TO AND USE OF PROTECTED MATERIAL

            7.1.   Basic Principles. Except as expressly permitted by Section 11, a Receiving Party

  may use Protected Material that is disclosed or produced by another Party or by a Non-Party in

  connection with this case only for prosecuting, defending, or attempting to settle this litigation.

  Such Protected Material may be disclosed only to the categories of persons and under the

  conditions described in this Order. When the litigation has been terminated, a Receiving Party

  must comply with the provisions of Section 17 below.

                   Protected Material must be stored and maintained by a Receiving Party at a location

  and in a secure manner that ensures that access is limited to the persons authorized under this

  Order.

     7.2.          Disclosure of “OUTSIDE ATTORNEYS’ EYES ONLY” INFORMATION:
  Unless the Court directs otherwise, the disclosure of Protected Material marked “OUTSIDE

  ATTORNEYS’ EYES ONLY INFORMATION” may be disclosed only to:

                   1.     the Receiving Party’s Outside Counsel of Record, their staff, and their

  commercial copying vendors, data processing vendors, electronic discovery vendors, and/or

  database services;

                   2.     any person who (i) appears on the face of the Protected Material marked

  “OUTSIDE ATTORNEYS’ EYES ONLY INFORMATION” as an author, addressee, or recipient

  thereof, or (ii) is a witness during a deposition, court hearing, or trial where specific documentary

  or testimonial evidence establishes that such person authored or received the Protected Material

  marked “OUTSIDE ATTORNEYS’ EYES ONLY INFORMATION” prior to its production or

  disclosure in this Litigation;

                   3.     the Court, its technical advisor, its personnel, and the jury in this Litigation;

                   4.     court reporters and videographers engaged for depositions, inspections, and

  other proceedings in this Litigation;


                                                    10
Case 1:19-cv-01804-CFC-CJB Document 35 Filed 02/21/20 Page 12 of 30 PageID #: 564




                  5.      subject to Section 8, approved persons or entities engaged by a Party or

  counsel as consultants, experts, translators, or interpreters to consult, testify, translate or interpret

  in the case, excluding employees, officers or directors of a named Party or of any parent,

  subsidiary, or affiliate of any named Party, and provided that, prior to receiving “OUTSIDE

  ATTORNEYS’ EYES ONLY INFORMATION” such persons or entities execute an undertaking

  in the form attached as EXHIBIT A agreeing to be bound by the terms of this Order;

                  6.      persons engaged by a Party or counsel for a Party to provide jury or trial

  consulting services, provided that, prior to receiving “OUTSIDE ATTORNEYS’ EYES ONLY

  INFORMATION,” such persons execute an undertaking in the form attached as EXHIBIT A,

  agreeing to be bound by the terms of this Order; and

                  7.      persons engaged by a Party or counsel for a Party to prepare graphic or

  visual aids, or demonstrative exhibits, or Professional Vendors provided that, prior to receiving

  “OUTSIDE ATTORNEYS’ EYES ONLY INFORMATION,” such persons execute an

  undertaking in the form attached as EXHIBIT A, agreeing to be bound by the terms of this Order.

      7.3.        Disclosure of “CONFIDENTIAL INFORMATION.” Unless the Court directs

  otherwise, Protected Material marked “CONFIDENTIAL INFORMATION” may be disclosed

  only to:

                  1.      any employee of the Producing Party;

                  2.      any former counsel or employee of the Producing Party who was involved

  with the matters to which the “CONFIDENTIAL INFORMATION” relates or refers;

                  3.      any   person     who    authored    or   received    the    “CONFIDENTIAL

  INFORMATION” prior to its production or disclosure in this Litigation;

                  4.      the Court, its technical advisor, its personnel, and the jury in this Litigation;

                  5.      the Receiving Party’s Outside Counsel of Record, their staff, and their

  commercial copying vendors, data processing vendors, electronic discovery vendors, and/or

  database services;




                                                     11
Case 1:19-cv-01804-CFC-CJB Document 35 Filed 02/21/20 Page 13 of 30 PageID #: 565




                   6.        no more than three (3) officers, directors, and employees (including House

  Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this Litigation and

  who have signed the undertaking attached as EXHIBIT A agreeing to be bound by the terms of

  this Order;

                   7.        court reporters and videographers engaged for depositions, inspections, and

  other proceedings in this Litigation;

                   8.        subject to Section 8, approved persons or entities engaged by a Party or

  counsel as consultants, experts, translators, or interpreters to consult, testify, translate, or interpret

  in the case, excluding employees, officers or directors of a named Party or of any parent,

  subsidiary, or affiliate of any named Party, and provided that, prior to receiving

  “CONFIDENTIAL INFORMATION,” such persons or entities execute an undertaking in the form

  attached as EXHIBIT A agreeing to be bound by the terms of this Order;

                   9.        persons or entities engaged by a Party or counsel for a Party to provide jury

  or   trial    consulting    services,   provided    that,   prior   to   receiving   “CONFIDENTIAL

  INFORMATION,” such persons or entities execute an undertaking in the form attached as

  EXHIBIT A, agreeing to be bound by the terms of this Order;

                   10.       mock jurors or focus group members, provided that, prior to receiving
  “CONFIDENTIAL INFORMATION,” such persons execute an undertaking in the form attached

  as EXHIBIT B, agreeing to be bound by the terms of this Order; and

                   11.       persons or entities engaged by a Party or counsel for a Party to prepare

  graphic or visual aids, or demonstrative exhibits, or Professional Vendors provided that, prior to

  receiving “CONFIDENTIAL INFORMATION,” such persons or entities execute an undertaking

  in the form attached as EXHIBIT A, agreeing to be bound by the terms of this Order.

       7.4.        Nothing in this Protective Order shall prohibit counsel or a party from disclosing a

  document containing information designated CONFIDENTIAL or HIGHLY CONFIDENTIAL at

  deposition, at trial, or at any other court hearing, to: (i) any person who appears from the face of

  the document, or as demonstrated by foundation testimony elicited during a deposition, trial, or


                                                      12
Case 1:19-cv-01804-CFC-CJB Document 35 Filed 02/21/20 Page 14 of 30 PageID #: 566




  other court hearing, to have drafted, prepared, executed, had knowledge of the substance of, or

  received the document, or any person who is reasonably likely to have had prior lawful access to

  the document or the information contained therein; or (ii) a currently employed officer, employee,

  a designee pursuant to Federal Rule of Civil Procedure 30(b)(6), or an expert of the Producing

  Party.    In the event of such disclosure or use of a CONFIDENTIAL or HIGHLY

  CONFIDENTIAL document or other information, the corresponding testimony relating to such a

  document in the context of a deposition, shall be designated as CONFIDENTIAL or HIGHLY

  CONFIDENTIAL.

  VIII.          CONDITIONS ON ACCESS TO PROTECTED MATERIAL

     8.1.        Consultants and Experts. Prior to a Receiving Party giving, showing, disclosing,

  making available or communicating Protected Material of a Producing Party to any expert or

  consultant under Section 7, the Receiving Party shall serve a written notice on the Producing Party

  that includes: (i) the person’s name and business address; (ii) the person’s present employer and

  title (along with a job description); (iii) the person’s up-to-date curriculum vitae or resume; (iv) a

  list of the cases in which the person has testified at deposition or trial and all companies with which

  the person has consulted or by which the person has been employed for the past five years; (v) any

  previous or current relationship (personal or professional) with any of the Parties. If the up-to-

  date curriculum vitae or resume of the expert or consultant provides the information required under

  this paragraph, then the information need not be separately provided. The Receiving Party shall

  include with such notice, a copy of the Acknowledgment of Protective Order, in the form attached

  as EXHIBIT A, signed by the proposed expert or consultant agreeing to be bound by the terms of

  this Order.

     8.2.        If any party desires to designate officers, directors, and employees (including House

  Counsel) to receive information designated CONFIDENTIAL pursuant to Section VII above, it

  must first identify in writing (which can be by email or facsimile) to the Producing Party each such

  officer, director, and employee and provide an executed copy of the Acknowledgment of




                                                    13
Case 1:19-cv-01804-CFC-CJB Document 35 Filed 02/21/20 Page 15 of 30 PageID #: 567




  Protective Order, in the form attached as EXHIBIT A, signed by the proposed officer, director,

  and employee agreeing to be bound by the terms of this Order.

     8.3.         Objections to Proposed Consultants and Experts And Designated Officers,

  Directors, and Employees. The Producing Party shall be entitled to object to such disclosure to

  the expert, consultant, officer, director, or employee within five (5) business days after receipt of

  the Acknowledgment of Protective Order executed by such expert, consultant, officer, director, or

  employee, by stating specifically in writing the reasons why expert, consultant, officer, director,

  or employee should not receive the Protected Material. Outside Counsel of Record for the

  Producing Party and Outside Counsel of Record for the Receiving Party shall meet and confer

  within three (3) business days after the Producing Party serves its objection, for the purpose of

  attempting to resolve the objection. If the objection is not resolved by the Parties, the Producing

  Party must initiate the dispute resolution procedures set forth in Paragraph 8.g of the Scheduling

  Order (D.I. 25) within seven (7) business days after such meet and confer. Otherwise, the

  Producing Party shall be deemed to have withdrawn its objection. In any such request before the

  Court, the Producing Party shall set forth the Parties’ meet and confer efforts and shall bear the

  burden of showing the need for confidentiality and the grounds for its objection. No disclosure

  of Protected Material of the Producing Party shall be made to the proposed expert, consultant,

  officer, director, or employee until the Parties resolve the matter, the objection is withdrawn, or

  the Court permits such disclosure. The filing and pendency of objections shall not limit, delay,

  or defer any disclosures of Protected Material to persons as to whom no such objection has been

  made, nor shall it delay or defer any other pending discovery unless the level of confidentiality

  bears directly on the objecting Party’s ability to conduct such discovery.

            Authorization and Acknowledgment. To the extent required by Section 7, each person

  authorized to receive Designated Material under this Order (excluding Judges, Magistrate Judges,

  judicial law clerks, and clerical personnel of the Court before which this Litigation is pending or

  qualified court reporters, as well as third party contractors and their employees involved solely in

  document management, delivery or copying services for this Litigation) to whom Designated


                                                   14
Case 1:19-cv-01804-CFC-CJB Document 35 Filed 02/21/20 Page 16 of 30 PageID #: 568




  Material is to be given, shown, disclosed, made available or communicated in any way, shall first

  execute an Acknowledgment of Protective Order in the form attached as EXHIBIT A, agreeing to

  be bound by the terms of this Order, acknowledging that Designated Material is subject to this

  Order, that the person is authorized under Section 7 to receive Designated Material marked as

  “OUTSIDE       ATTORNEYS’         EYES     ONLY       INFORMATION”         or   “CONFIDENTIAL

  INFORMATION” has read this Order, that such person agrees to comply with, and be bound by,

  this Order, and that such person is aware that contempt sanctions may be entered for violation of

  this Order.

  IX.    PROCEDURE FOR DISCLOSURES TO OTHER PERSONS

         9.      If it becomes necessary for a Receiving Party’s Outside Counsel of Record to seek

  the assistance of any person, other than those persons referred to in Section 7, and to disclose

  Protected Material to such person to properly prepare this Litigation for trial, the following

  procedures shall be employed:

         (a)     Outside Counsel of Record for the Receiving Party shall notify, in writing, Outside

  Counsel of Record for the Producing Party, identifying therein the specific Protected Material to

  be disclosed and the name, address and position (along with a job description) of the person(s) to

  whom such disclosure is to be made;
         (b)     If no objection to such disclosure is made by Outside Counsel of Record for the

  Producing Party within ten (10) business days of such notification, Outside Counsel of Record for

  the Receiving Party shall be free to make such disclosure to the designated person(s) consistent

  with this Order; provided, however, that Outside Counsel of Record for the Receiving Party shall

  serve upon Outside Counsel of Record for the Producing Party, prior to disclosure, an

  Acknowledgment of Protective Order in the form attached as EXHIBIT A, whereby such person

  agrees to comply with and be bound by this Order. A copy of the completed Acknowledgment

  of Protective Order shall be retained by Outside Counsel for the Receiving Party, and distributed

  upon final disposition of this Litigation as set forth in paragraph 8 above;

         (c)     If, within five (5) business days, the Outside Counsel of Record for the Producing


                                                   15
Case 1:19-cv-01804-CFC-CJB Document 35 Filed 02/21/20 Page 17 of 30 PageID #: 569




  Party objects, in writing, to such disclosure, no disclosure shall be made, except by order of the

  Court upon request by the Receiving Party. Before filing such a motion, outside counsel for the

  Receiving Party shall meet and confer with Outside Counsel of Record for the Producing Party in

  a good faith effort to resolve their differences; and

               (d) Any Party moving for such an order requesting disclosure shall explain why the

  requested disclosure is appropriate, but the Producing Party shall bear the burden of justifying the

  confidentiality designation and explaining the harm that would result from the requested

  disclosure.

  X.           PROSECUTION BAR

       10.1.         Application of Prosecution Bar. Absent written consent from the Producing Party,

  any attorney, paralegal patent agent, expert, or consultant of, for, or representing the Receiving

  Party who gains access to “OUTSIDE ATTORNEYS’ EYES ONLY INFORMATION” shall not

  be involved in the prosecution of patents or patent applications relating to methods for evaluating

  organ transplant status using cell-free nucleic acids (“Covered Patents”), including without

  limitation the patents asserted in the Litigation, and any patent or application claiming priority to

  or otherwise related to the patents asserted in the Litigation, before any foreign or domestic agency,

  including the United States Patent and Trademark Office (“the Patent Office”). This prosecution

  bar is personal to the person who has gained access to such “OUTSIDE ATTORNEYS’ EYES

  ONLY INFORMATION” and shall not be imputed to any other person or entity. For purposes

  of this paragraph, “prosecution” includes directly or indirectly drafting, amending, advising, or

  otherwise affecting the scope or maintenance of patent claims on behalf of the patent owner (for

  example, original prosecution, reissue and reexamination proceedings).

       10.2.         Permitted Activities. The term “prosecution” as used in this Order does not

  encompass the following activities:

                     1.     Preparing a patent owner’s declarants—including the inventors—for

                            depositions in any proceeding challenging the validity of Covered Patents

                            asserted in U.S. litigations between any of the same parties or their


                                                    16
Case 1:19-cv-01804-CFC-CJB Document 35 Filed 02/21/20 Page 18 of 30 PageID #: 570




                         affiliates;

                 2.      Taking depositions of an accused infringer’s declarants in any proceeding

                         challenging the validity of Covered Patents asserted in U.S. litigations

                         between any of the same parties or their affiliates;

                 3.      Reviewing the inventors’ documents relating to conception and reduction

                         to practice of their invention;

                 4.      Discussing, with employees of a patent holder and inventors, discovery in,

                         and the status of, any proceedings challenging the validity of any of that

                         party’s Covered Patents asserted in U.S. litigations between any of the same

                         parties or their affiliates;

                 5.      Discussing discovery in, and the status of, proceedings challenging the

                         validity of Covered Patents with the patent holder’s post-grant counsel;

                 6.      Discussing responses to the arguments advanced by the party attacking the

                         validity of Covered Patents asserted in U.S. litigations between any of the

                         same parties or their affiliates;

                 7.      Drafting patent owner’s response and patent owner’s preliminary response

                         to any petition challenging the validity of Covered Patents asserted in U.S.
                         litigations between any of the same parties or their affiliates; or

                 8.      Drafting declarations in support of patent owner’s response to any petition

                         challenging the validity of Covered Patents asserted in U.S. litigations

                         between any of the same parties or their affiliates.

         To avoid any doubt, “prosecution” as used in this Order does not include representing a

  party challenging a patent before a domestic or foreign agency (including, but not limited to, a

  reissue protest, ex parte reexamination, inter partes review, or post-grant review), to the extent the

  counsel’s activities do not include the drafting or amending of patent claims.

    10.3.        Prohibited Activities. On the other hand, the term “prosecution” as used in this

  paragraph does encompass the following activities:


                                                        17
Case 1:19-cv-01804-CFC-CJB Document 35 Filed 02/21/20 Page 19 of 30 PageID #: 571




                 1.      Drafting any claim amendments to be proposed in any proceeding

                         challenging the validity of any Covered Patent asserted in U.S. litigations

                         between any of the same parties or their affiliates;

                 2.      Providing advice on the direction that claims should take in any proceeding

                         challenging the validity of any Covered Patent asserted in U.S. litigations

                         between any of the same parties or their affiliates; and

                 3.      Discussing potential claim amendments with counsel in connection with

                         any proceeding challenging the validity of any Covered Patent asserted in

                         U.S. litigations between any of the same parties or their affiliates.

                 4.      Participating in shaping the scope of any amended or added claim during

                         any proceeding challenging the validity of the Covered Patents asserted in

                         U.S. litigations between any of the same parties or their affiliates, including,

                         but not limited to, the following activities:

                                            a.   Participating in any of permitted activities 1-9 to the

                                                 extent they relate to added or amended claims;

                                            b.   Drafting or preparing expert declarations in relating

                                                 to an amended or added claim;
                                            c.   Defending or taking any portion of a deposition

                                                 relating to an amended or added claim;

                                            d.   Drafting or preparing any portion of any response to

                                                 any validity challenge to any Cover Patents asserted

                                                 in U.S. litigations between any of the same parties or

                                                 their affiliates that affects any amended or added

                                                 claim.

    10.4.        Duration.     This Prosecution Bar shall begin when access to “OUTSIDE

  ATTORNEYS’ EYES ONLY INFORMATION” is first received by the affected individual and

  shall end two (2) years after final termination of this Litigation.


                                                    18
Case 1:19-cv-01804-CFC-CJB Document 35 Filed 02/21/20 Page 20 of 30 PageID #: 572



  XI. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
        OTHER LITIGATION
         If a Party is served with a subpoena or a court order issued in other litigation that compels

  disclosure of any information or items designated in this action as “OUTSIDE ATTORNEYS’

  EYES ONLY INFORMATION” or “CONFIDENTIAL INFORMATION,” the Party shall:

         (a)     promptly notify in writing the Designating Party. Such notification shall include

  a copy of the subpoena or court order;

         (b)     promptly notify in writing the party who caused the subpoena or order to issue in

  the other litigation that some or all of the material covered by the subpoena or order is subject to

  this Protective Order. Such notification shall include a copy of this Stipulated Protective Order;

  and

         (c)     cooperate with respect to all reasonable procedures sought to be pursued by the

  Designating Party whose Protected Material may be affected.

         If the Designating Party timely seeks a protective order, the Party served with the subpoena

  or court order shall not produce any information designated in this action as “OUTSIDE

  ATTORNEYS’ EYES ONLY INFORMATION” or “CONFIDENTIAL INFORMATION” before

  a determination by the court from which the subpoena or order issued, unless the Party has obtained

  the Designating Party’s permission. The Designating Party shall bear the burden and expense of

  seeking protection in that court of its confidential material—and nothing in these provisions should
  be construed as authorizing or encouraging a Receiving Party in this action to disobey a lawful

  directive from another court.

  XII.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
         THIS LITIGATION
         (a)     The terms of this Order are applicable to information produced by a Non-Party in

  this action and designated as “OUTSIDE ATTORNEYS’ EYES ONLY INFORMATION” or

  “CONFIDENTIAL INFORMATION.” Such information produced by Non-Parties in connection

  with this litigation is protected by the remedies and relief provided by this Order. Nothing in

  these provisions should be construed as prohibiting a Non-Party from seeking additional


                                                  19
Case 1:19-cv-01804-CFC-CJB Document 35 Filed 02/21/20 Page 21 of 30 PageID #: 573




  protections.

          (b)     In the event that a Party is required, by a valid discovery request, to produce a Non-

  Party’s confidential information in its possession, and the Party is subject to an agreement with the

  Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

                  1.      promptly notify in writing the Requesting Party and the Non-Party that

                          some or all of the information requested is subject to a confidentiality

                          agreement with a Non-Party;

                  2.      promptly provide the Non-Party with a copy of the Stipulated Protective

                          Order in this litigation, the relevant discovery request(s), and a reasonably

                          specific description of the information requested; and

                  3.      make the information requested available for inspection by the Non-Party.

          (c)     If the Non-Party fails to object or seek a protective order from this court within

  fourteen (14) days of receiving the notice and accompanying information, the Receiving Party may

  produce the Non-Party’s confidential information responsive to the discovery request. If the Non-

  Party timely seeks a protective order, the Receiving Party shall not produce any information in its

  possession or control that is subject to the confidentiality agreement with the Non-Party before a

  determination by the court. Absent a court order to the contrary, the Non-Party shall bear the
  burden and expense of seeking protection in this court of its Protected Material.

  XIII. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIALS

          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

  Material to any person or in any circumstance not authorized under this Stipulated Protective

  Order, the Receiving Party must immediately (i) notify in writing the Designating Party of the

  unauthorized disclosures, (ii) use its best efforts to retrieve all unauthorized copies of the Protected

  Material, (iii) inform the person or persons to whom unauthorized disclosures were made of all the

  terms of this Order, and (iv) request such person or persons to execute the Acknowledgment of

  Protective Order, in the form attached as EXHIBIT A.




                                                    20
Case 1:19-cv-01804-CFC-CJB Document 35 Filed 02/21/20 Page 22 of 30 PageID #: 574



  XIV. INADVERTENT PRODUCTION                        OF     PRIVILEGED         OR     OTHERWISE
       PROTECTED MATERIAL
         Counsel shall exert their best efforts to identify information (including documents or

  material) protected from discovery by the attorney-client privilege, the work-product doctrine or

  any other applicable privilege or immunity prior to the disclosure of any such documents or

  material. If information subject to a claim of attorney-client privilege, work-product immunity,

  or other privilege, doctrine, right, or immunity is nevertheless inadvertently or unintentionally

  produced, such production shall in no way prejudice or otherwise constitute a waiver or estoppel

  as to any such privilege, doctrine, right or immunity.

         If a Producing Party unintentionally or inadvertently discloses information that it believes

  is protected privileged or otherwise immune from discovery, the Party shall, within seven (7)

  business days upon discovery of the disclosure, so advise the Receiving Party in writing, request

  the information be returned. If that request is made, no Party to this Litigation shall thereafter

  assert on this basis that the disclosure waived any privilege or immunity. If a Receiving Party

  receives information that the Receiving Party believes may be subject to a claim of privilege or

  protection from discovery, the Receiving Party shall promptly identify the information to the

  Producing Party.

         When a Producing Party or Receiving Party identifies such privileged or protected

  information, a Receiving Party: (i) shall not use, and shall immediately cease any prior use of, such
  information; (ii) shall immediately take reasonable steps to retrieve the information from others to

  which the Receiving Party disclosed the information; (iii) shall immediately, and not later than

  three (3) business days after receipt of the Producing Party’s request, return to the Producing Party

  or destroy the information and destroy all copies thereof; and (iv) shall confirm to the Producing

  Party the destruction under (3) above of all copies of the information not returned to the Producing

  Party. No one shall use the fact or circumstances of production of the information in this

  Litigation to argue that any privilege or protection has been waived.         Notwithstanding this

  provision, no Party or its Outside Counsel of Record shall be required to return or destroy any



                                                   21
Case 1:19-cv-01804-CFC-CJB Document 35 Filed 02/21/20 Page 23 of 30 PageID #: 575




  information that may exist on any disaster recovery backup system.

         The Receiving Party may seek to compel the production of information identified by the

  Producing Party as privileged or protected on the basis that: (i) the information was never

  privileged or protected from disclosure; or (ii) any applicable privilege or immunity has been

  waived by some act other than the production of the information in this Litigation. Any such

  request shall not disclose or otherwise use the content of the inadvertently produced document or

  information (beyond any information appearing on the privilege log) in any way. The parties

  expressly acknowledge that documents which are inadvertently produced cannot be sequestered

  by a receiving party for submission to the Court. Outside Counsel of Record for the Producing

  Party and Outside Counsel of Record for the Receiving Party shall meet and confer in accordance

  with applicable law or Court rules regarding any such request to compel.

         To the extent that any such inadvertently produced material has been used, included,

  referenced or summarized in a pleading, deposition or other proceeding, nothing in this paragraph

  shall require a Receiving Party to purge, redact or excise any such information that has been used

  in good faith before a request for the return of the unintentionally produced material. Upon a

  request for return of the inadvertently produced material, the Receiving Party shall refrain from

  any further use or dissemination of the inadvertently produced material pending determination of
  the privilege status of the inadvertently produced material pursuant to this Order and all applicable

  laws and rules.

  XV.    PROCEDURE REGARDING HIPAA-PROTECTED INFORMATION

         This Order is intended to comply with the HIPAA requirements of 45 CFR

  § 164.512(e)(1)(v).    A Producing Party is entitled to redact information that constitutes,

  embodies, or reflects “protected health information” under HIPAA from documents and material

  produced in this Litigation. Alternatively, a Producing Party may produce such documents or

  material in unredacted form by designating the document or material as “OUTSIDE

  ATTORNEYS’ EYES ONLY INFORMATION” in accordance with the provisions of this Order,

  and the Receiving Party shall treat all such “protected health information” accordingly. If a Party


                                                   22
Case 1:19-cv-01804-CFC-CJB Document 35 Filed 02/21/20 Page 24 of 30 PageID #: 576




  uses Protected Material containing “protected health information” in an expert report or at

  deposition, trial, or any motion or other presentation in or to the Court, the Party using such

  Protected Material shall redact the “protected health information” from such Protected Material.

  XVI.      MISCELLANEOUS

    16.1.        Right to Further Relief. Nothing in this Order abridges the right of any person to

  seek its modification by the court in the future.

    16.2.        Rights to Assert Other Objections. By stipulating to the entry of this Protective

  Order no Party waives any right it otherwise would have to object to disclosing or producing any

  information or item on any ground not addressed in this Stipulated Protective Order. Similarly,

  no Party waives any right to object on any ground to use in evidence of any of the material covered

  by this Protective Order.

    16.3.        Filing Protected Material. A Party that seeks to file under seal any Protected
  Material must comply with Local Rule of Practice and Procedure 5.1.3.

  XVII. FINAL DISPOSITION

         Within sixty (60) days after the final disposition of this action, as defined in Section 4, each

  Receiving Party must return all Protected Material to the Producing Party, or to its representative

  outside counsel, or destroy such material. As used in this subdivision, “all Protected Material”

  includes all copies, abstracts, compilations, summaries, and any other format reproducing or

  capturing any of the Protected Material. Whether the Protected Material is returned or destroyed,

  the Receiving Party must submit a written certification to the Producing Party (and, if not the same

  person or entity, to the Designating Party) by the sixty (90)-day deadline that affirms that all

  Protected Materials were returned or destroyed, except as otherwise authorized by this Order.

  Counsel are entitled to retain an archival copy of all pleadings, motion papers, trial, deposition,

  and hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert

  reports, attorney work product, and consultant and expert work product, even if such materials

  contain Protected Material. Any such archival copies that contain or constitute Protected Material

  remain subject to this Protective Order as set forth in Section 4.


                                                      23
Case 1:19-cv-01804-CFC-CJB Document 35 Filed 02/21/20 Page 25 of 30 PageID #: 577




  XVIII.          OTHER PROCEEDINGS

           By entering this Order and limiting the disclosure of information in this case, the Court

  does not intend to preclude another court from finding that information may be relevant and subject

  to disclosure in another case. Any person or Party subject to this Order who becomes subject to

  a motion to disclose another Party’s Protected Material pursuant to this Order shall promptly notify

  that Party of the motion so that the Party may have an opportunity to appear and be heard on

  whether that information should be disclosed, as noted above in Section 11.




           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.


   Dated: February 21, 2020                          Respectfully submitted,

   FARNAN LLP                                        SHAW KELLER LLP

   /s/ Brian E. Farnan                               /s/ David M. Fry
   Brian E. Farnan (Bar No. 4089)                    John W. Shaw (Bar No. 3362)
   Michael J. Farnan (Bar No. 5165)                  Karen E. Keller (Bar No. 4489)
   919 N. Market St., 12th Floor                     David M. Fry (Bar No. 5486)
   Wilmington, DE 19801                              I.M. Pei Building
   (302) 777-0300                                    1105 North Market Street, 12th Floor
   (302) 777-0301 (Fax)                              Wilmington, DE 19801
   bfarnan@farnanlaw.com                             (302) 658-9200
   mfarnan@farnanlaw.com                             jshaw@shawkeller.com
                                                     kkeller@shawkeller.com
   Attorneys for Plaintiff                           dfry@shawkeller.com

   OF COUNSEL:                                       Attorneys for Defendant

   Edward R. Reines                                  OF COUNSEL:
   Derek C. Walter
   WEIL, GOTSHAL & MANGES LLP                        J. Anthony Downs
   201 Redwood Shores Parkway, CA 94065              Darryl M. Woo
   (650) 802-3000                                    Julius Jefferson, Ph.D.
                                                     GOODWIN PROCTER, LLP
   Stephen Bosco                                     601 Marshall Street
   WEIL, GOTSHAL & MANGES LLP                        Redwood City, CA 94063
   2001 M Street NW, Suite 600                       jdowns@goodwinlaw.com


                                                  24
Case 1:19-cv-01804-CFC-CJB Document 35 Filed 02/21/20 Page 26 of 30 PageID #: 578



   Washington, DC 20036                       dwoo@goodwinlaw.com
   (202) 682-7000                             jjefferson@goodwinlaw.com




  SO ORDERED this ____ day of February 2020


                                                                     ___________
                                              The Honorable Christopher J. Burke




                                          25
Case 1:19-cv-01804-CFC-CJB Document 35 Filed 02/21/20 Page 27 of 30 PageID #: 579




                                             EXHIBIT A

                       ACKNOWLEDGMENT OF PROTECTIVE ORDER

                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

   CAREDX, INC.

                          Plaintiff,
                  v.

   EUROFINS VIRACOR, INC.,                             C.A. No. 19-cv-1804-CFC-CJB

                          Defendant,
   and

   THE BOARD OF TRUSTEES OF THE
   LELAND STANFORD JUNIOR
   UNIVERSITY,

                          Nominal Defendant.



  I, ______________________________________________________, state that:

         I have read and reviewed in its entirety the annexed Stipulated Protective Order

  (“Protective Order”) that has been signed and entered in this matter.

         I hereby agree to be bound by and comply with the terms of the Protective Order, and not

  to disseminate or disclose any information subject to the Protective Order that I review or about

  which I am told, to any person, entity, party, or agency for any reason, except in accordance with

  the terms of the Protective Order.
         I understand that contempt sanctions may be entered for violation of this Protective Order

  and further agree to submit to the jurisdiction of this Court for the purposes of enforcement of the

  terms of this Protective Order.



                                                   2
Case 1:19-cv-01804-CFC-CJB Document 35 Filed 02/21/20 Page 28 of 30 PageID #: 580




        DATED this ___________ day of ____________________, 20____.



                           Signature:         ________________________________



                           Typed/Printed Name: ________________________________




                                          3
Case 1:19-cv-01804-CFC-CJB Document 35 Filed 02/21/20 Page 29 of 30 PageID #: 581




                                             EXHIBIT B

                       ACKNOWLEDGMENT OF PROTECTIVE ORDER

                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

   CAREDX, INC.

                          Plaintiff,
                  v.

   EUROFINS VIRACOR, INC.,                             C.A. No. 19-cv-1804-CFC-CJB

                          Defendant,
   and

   THE BOARD OF TRUSTEES OF THE
   LELAND STANFORD JUNIOR
   UNIVERSITY,

                          Nominal Defendant.




  1.     This agreement is made between:

  _________________________________________ [NAME OF COUNSEL or CONSULTANT]

  and _________________________________________ [NAME OF PARTICIPANT], residing at

  ______________________________________________________________________________

  [ADDRESS OF PARTICIPANT].



         2.      I understand that, in connection with the project in which I am participating today,

  I may receive information that is confidential, and that I may not share or disclose that information

  with anyone (including members of my family) outside of this group.

         3.      I agree not to disclose any information I learn here today to anyone outside of this

  group, or to not use such information in any way outside of my participation in this project today.

         4.      I agree that, at the end of the project today, I will not keep or take with me any

                                                   1
Case 1:19-cv-01804-CFC-CJB Document 35 Filed 02/21/20 Page 30 of 30 PageID #: 582




  documents or other materials shown to me, or any notes or other records I may make about those

  documents or other materials shown to me today.




                                             Signed:       ____________________________



                                             Name:         ____________________________



                                             Date:         ____________________________




                                                2
